Luke, J.
A direct bill of exceptions will not lie to a judgment overruling a plea in abatement in a criminal case. This is true although the necessary effect of a judgment sustaining the plea would be to entitle the defendant to a judgment dismissing the prosecution. See, in this connection, English v. Rosenkrantz, 150 Ga. 745 (105 S. *625E. 292), and citations; Bashinski v. State, 123 Ga. 508 (2), 510 (51 S. E. 499). The writ of error in this case must be
Decided June 13, 1922.
Conviction of stabbing; from city court of Americus — Judge Harper. February 1, 1922.
J. A. Hixon, for plaintiff in error.
T. O. Marshall, solicitor pro tern., Shipp & Sheppard, contra.

Dismissed.


Broyles, C. J., and Bloodworth, J., concur.